Citation Nr: 0826675	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  05-00 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a cervical spine 
disability, to include cervical scoliosis and cervical 
strain. 


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1999 to October 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied entitlement to the 
benefit currently sought on appeal.

This claim was subject to prior Board remands in August 2006 
and June 2007 for further development of the medical evidence 
associated with the claim.


FINDING OF FACT

A current diagnosis of a cervical spine disability which is 
related to service is not demonstrated by the record.


CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in November 2002, July 2004, and 
March, June, and August 2007 the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for service connection for a cervical spine 
disability; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide. 

The veteran was further notified of the process by which 
initial disability ratings and effective dates are 
established in the March, June and August 2007 RO letters.  
Although this notice was delivered after the initial denial 
of the claim, the AOJ subsequently readjudicated the claim 
based on all the evidence in the January 2008 Statement of 
the Case (SOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant notification 
letter followed by readjudication of the claim, such as an 
SOC or SSOC, is sufficient to cure a timing defect).  Thus, 
the veteran was not precluded from participating effectively 
in the processing of his claim and the late notice did not 
affect the essential fairness of the decision.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated and a medical opinion has been sought in 
conjunction with his claim.  The duty to assist has been 
fulfilled. 

Service Connection

The veteran seeks service connection for a cervical spine 
disability, which he contends initially manifested in 
service.  In order to establish direct service connection, 
three elements must be established.  There must be medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2007); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Here, the service treatment records contain multiple 
complaints of neck pain during service.  The veteran's spine 
was evaluated as normal upon enlistment in June 1999.  
However, in mid-August 2002 the veteran presented for 
treatment of neck and back pain.  At that time, he reported 
that he initially injured himself on an obstacle course 
approximately one week prior, but that he was hit hard during 
a football game the day before and aggravated the prior 
injury.  The examiner noted and confirmed the veteran's 
previously diagnosed Sprengel deformity, or congenital 
elevation of the scapula, and further diagnosed muscle spasm 
to be treated by pain relievers and a consultation with the 
Chiropractic Clinic.  See Dorland's Illustrated Medical 
Dictionary 486, (31st ed. 2007) (defining deformity, 
Sprengel).  

The veteran continued to report unresolving neck pain and 
discomfort for two months leading up to his discharge from 
military service in October 2002.  During service, there was 
a documented impression of possible cervical subluxation, and 
an unclear notation about cervical curvature, but the 
cervical spine was otherwise evaluated as normal in August 
and September 2002.  During the veteran's discharge 
examination, the health care provider noted a history of 
recurrent cervical pain with radiculopathy and referred the 
veteran for further orthopedic evaluation of his reported 
knee, hip, shoulder, back, and neck musculoskeletal 
conditions.  Thus, although the specific nature of a 
diagnosis pertaining to the cervical spine is unclear based 
upon the service treatment records, the requisite element of 
an in-service cervical event has been established, regardless 
of whether that event was an isolated injury or an 
aggravation of a pre-existing condition.  See Service 
treatment records.

However, for service connection to be granted there must also 
be a current disability that results from the established in-
service event.  Consequently, the veteran reported for an 
initial VA examination in April 2003 to establish the precise 
nature of his various medical conditions, to include an 
evaluation of his claimed "neck pain."  Upon physical 
examination of the veteran, the examiner noted a normal 
curvature of the cervical spine with no impairment of range 
of motion due to pain and no gross evidence of scoliosis.  
However, following radiographic examination of the veteran, a 
radiologist found mild scoliosis of the cervical spine 
convexed to the right.  The VA examiner then updated his 
final diagnoses to include scoliosis of the cervical spine.  
No other cervical condition was identified at that time.  
There was no opinion offered as to etiology of the scoliosis 
or whether it was medically related to the veteran's service 
by incurrence or aggravation.  See VA examination, April 
2003; see also Radiographic report, April 2003.   

In August 2006, this claim first came before the Board of 
Appeals and was remanded, among other reasons, for an 
additional VA examination to determine the nature and 
etiology of the diagnosed cervical scoliosis to include an 
opinion as to whether the condition was aggravated by 
military service.  The veteran presented for the requisite 
examination in November 2006.  At this time, the examiner 
extensively reviewed the claims file and personally examined 
the veteran.  He found neither tenderness upon palpation 
along the veteran's cervical spine, nor any pain with range 
of motion or any decreased range of motion after repetitive 
testing.  X-ray examination of the cervical spine revealed no 
fracture, dislocation, lesion, or abnormal curvature.  The 
resulting diagnosis was cervical strain.  VA examination, 
November 2006. 

Because the medical opinion offered in conjunction with the 
November 2006 exam did not comply with the Board's remand 
instructions by failing to address the possible aggravation 
of scoliosis, it was returned to the examiner for 
clarification.  A revised examination report dated in 
December 2006 reiterated the previous April 2003 findings, 
noting that the initial examiner did not detect scoliosis 
upon physical examination of the veteran, but did ultimately 
list the diagnosis on his exam report.  In reviewing the 
prior physician's findings, the second examiner stated that 
scoliosis "was not found on physical exam or x-rays 
reviewed."  It is unclear whether this reference to x-ray 
examination was in reference to radiological views taken in 
April 2003 or those taken in November 2006.  However, the 
examiner ultimately opined that based upon his review of the 
case file, the veteran's history, and the physical and 
radiological examination of the veteran, there was no 
scoliosis present and that such a diagnosis could not be 
made.  

A subsequent addendum to the December 2006 examination report 
further noted that the diagnosed cervical strain had "no 
identifiable etiology" and was not likely a result of the 
veteran's military service.  Addendum to November 2006 VA 
examination, March 2007.

The RO denied service connection for cervical spine scoliosis 
or cervical strain in the March 2007 Supplemental Statement 
of the Case.  The claim was then subject to another Board 
remand in June 2007, which requested an additional orthopedic 
examination to clarify the nature and etiology of the 
veteran's cervical spine disability and offer an opinion as 
to whether the current back and neck problems experienced by 
the veteran were initially manifest during service.  That 
exam was conducted in September 2007 by a third VA examiner.  
He extensively reviewed the claims file and personally 
examined the veteran.  The physical exam of the veteran was 
consistent with those previously conducted in regard to the 
cervical spine.  On this occasion, x-ray examination resulted 
in a diagnosis of mild thoracic scoliosis from T11 to T1, but 
showed an entirely normal cervical spine.  The veteran was 
granted service connection for his thoracic spinal condition 
based upon these findings, but continues to appeal the issue 
of service connection for the denied cervical condition.  

To be clear, although the April 2003 VA examination diagnosed 
mild cervical scoliosis and the November 2006 VA examination 
discounted the prior diagnosis and instead diagnosed cervical 
strain, there is no current medical evidence that the veteran 
presently has either condition.  Furthermore, the sole 
opinion of record as to etiology of a cervical condition, the 
March 2007 addendum related to cervical strain, finds that 
the condition is less likely than not related to the 
veteran's military service.  Finally, regardless of the two 
prior examination results, the final examining physician 
reviewed the service treatment records, examined the veteran 
and found no current cervical disability.  The Court has 
specifically disallowed service connection where there is no 
present disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  In the absence of a current clinical 
diagnosis, service connection for a cervical spine disability 
must, therefore, be denied.

As examiners have, on occasion, opined that the veteran may 
have a mild case of cervical scoliosis, the Board has also 
considered the possibility that this condition may have been 
aggravated by the veteran's military service.  Upon 
enlistment in the Marine Corps in June 1999, the veteran's 
spine was evaluated as normal.  He then reported recurrent 
cervical pain between August 2002 and his discharge from 
service in October 2002.  However, because, as described 
above, the preponderance of the evidence is against a finding 
that the veteran has cervical scoliosis, there can be no 
aggravation of this condition upon which benefits could be 
granted.  Similarly, the preponderance of the evidence is 
against a finding that the veteran has cervical strain which 
is related to service, per the March 2007 addendum described 
above.  Therefore, as the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt 
provision does not apply.  Service connection for a cervical 
spine disability is not warranted.


ORDER

Entitlement to service connection for a cervical spine 
disability, to include scoliosis and cervical strain, is 
denied.


____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


